PER CURIAM:
Michael J. Williams appeals the district court’s order dismissing without prejudice, pursuant to 28 U.S.C. § 1915A(b)(2) (2000), his complaint filed under the Federal Tort Claims Act, 28 U.S.C. §§ 1346, et seq., 2671-2680 (2000). We have reviewed the record and find no reversible error. Accordingly, we grant Williams’ motion to proceed in forma pauperis and affirm the district court’s order for the reasons stated by the district court. See Williams v. United States, No. CA-05-202-7-JCT (W.D.Va. Apr. 26, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED